GANTT, J.
This is an appeal from a judgment of the'circuit court of Dunklin county dismissing the petition of the plaintiff, in which it prayed for the appointment of commissioners to assess the damages which *13would be sustained by its appropriation of certain land lying on the west bank of tbe Mississippi river, in Scott county, in this State, for approaches, roadway and terminal yards. The amount of land which it sought to condemn for its use as a bridge company was about twenty acres, a strip two hundre.d feet wide and about 4,500 feet long, and extending west from the bank of the river. The defendants were the record owners when the petition was filed. The application in the first instance was made to Judge Eiley, the regular judge of the Scott circuit. An affidavit of prejudice was filed against him and he thereupon granted a change of venue to Judge Fort’s circuit, and sent the case to Dunklin county.
The petition is 'as follows:
“In the .Circuit Court of Scott County, Missouri, to October Term, 1902.
‘ ‘ Southern Illinois & Missouri Bridge Company, Plaintiff,
. v.
Eobert Stone, E. M. Finley, Nannie E. Finley, David Heldt, Burhardt Miller and Perry Bates, Defendants.
“Plaintiff for its cause of action says it is a corporation regularly incorporated under the laws of'the State of Illinois, and has obtained from the Secretary of State of the State of Missouri authority to do business in the State of Missouri. That it is incorporated for the purpose of erecting and maintaining a bridge across the Missisippi river from a point near Thebes, in Alexander county, Illinois, to a point near Manning’s Landing, in Scott county, Missouri, with the necessary appurtenances thereto. That said bridge is intended as a railway bridge and it is necessary for this plaintiff to have a right of way for its railway tracks, bridge and terminal yards, etc. That the general direction of its yards will be westwardly from the western bank of the Mississippi river. That for the purpose of carrying *14■out its charter privileges it is necessary for it to hold and to own the following described tract of land, lying and being in the county of Scott, State of Missouri, to-wit: A part of the southeast and southwest parts of private survey No-. 794 in township 30, range 14 east and inlot 2 of the northeast quarter of section 2, township 29, range 14 east, being a tract of land two hundred feet wide, one hundred feet on each side of the center line of the approaches to the Southern Missouri & Illinois Bridge Company, as located and platted, beginning at a point on the east line of fractional section 24, township 30, range 14 east and 1,240 feet from the southeast •corner of said fractional section, thence run south 70 degrees 45 minutes east 765 feet, thence by a one degree curve to the right 980.4 feet, thence south 59 degrees 45 minutes east 924.8 feet, thence by a two degree and 30 minute curve to^ the left 1,289.3 feet, thence north 87 degrees 51 minutes east to the west bank of the Mississippi river; said center line intersects the north line of township 29, 100.5 feet west of the northwest corner of lot 2 in the northeast quarter of section 2, township 29, range 14 east, and also intersects the west line of said lot 2, 69.1 feet south of the northwest corner of said lot 2. The tracts above described contains 20.3 acres, and will appear by a blue print hereto attached and made a part of this petition.
“That the defendants herein, together with R. M. Finley, the husband of one of the defendants, are the owners of said real estate. That defendants Heldt, Miller and Bates are tenants, having growing crops ou different portions of said real estate. That the defendants have refused to relinquish to the plaintiff the right to the occupancy and use of said real estate for the purposes designated. That your petitioner has endeavored to agree with defendants and each of them, upon the price to be paid for said property, but has been unable to amicably settle or to agree at all upon a proper compensation to either of the parties defendant. That said *15real estate is necessary for the laying of tracks and the handling of business over and across plaintiff’s bridge.
“Wherefore your petitioner. prays the court to make such order and decrees that may he proper and necessary and to appoint three freeholders of the county of Scott and State of Missouri as commissioners to assess the damages which defendants may sustain in consequence of the establishment, erection and maintenance of said road and approaches over and through the said premises and for all proper orders.”
Summons regularly issued and was served on defendants. When the cause reached Dunklin county, the defendants filed the following pleading which they denominate an answer, in the caption, and a motion, in the body.
“In the Circuit Court of Dunklin County, Missouri. Southern Illinois & Missouri Bridge Company, Plaintiff.
v.
R. Gr. Stone, R. M. Finley et al., Defendants.
ANSWER.
“Defendants in the above entitled cause, Robert Gr. Stone, R. M. Finley, and Nannie Finley, limit their appearance herein for- the sole and only purpose of this motion, and make the following suggestions and objections against the appointment of commissioners as prayed for in plaintiff’s pretended petition:
“First. No summons or notice has ever been issued and served upon these defendants in the manner required by law. The pretended summons or notice purports to have been issued by the clerk of the court, and it does not appear that prior thereto the said court or the judge thereof had ordered plaintiff’s petition to be filed, nor that the court or the judge thereof ordered any summons or notice issued upon said pretended petition. It appears upon the face of said pretended petition and of said pretended notice or summons that said *16petition was never ordered filed and said pretended notice or summons never ordered issued by the court or judge, and that said pretended petition was received and said pretended notice made out without authority from the court and contrary to law.
“Second. It appears from the face of the plaintiff’s pretended petition that the plaintiff is a corporation incorporated under the laws of the State of Illinois for the purpose of constructing and maintaining and operating a bridge across the Mississippi river, and these defendants say such a corporation, incorporated under the laws of another State, for such a purpose, has no right, power, or authority, under the Constitution and laws of Missouri, to condemn property of any kind, situated in the State of Missouri, for any use, public or private.
'“Third. It does not appear by said pretended petition that plaintiff has received any authority from the Congress of the United States to erect a bridge across the Mississippi river.
“Fourth. It does not appear'by said pretended petition that plaintiff has any right or authority to do business in the State of Missouri, there being no allegations anywhere in said pretended petition showing compliance by it with sections 1014, 1015, 1016, 1017, 1024, 1025,1026 and 1027, article 1, chapter 12 of the Revised Statutes of Missouri of 1899.
‘ ‘ Fifth. It does not appear by said pretended petition that plaintiff has surveyed or located the ground over and upon which it pretends to have the right to build railway tracks, bridge, and terminal yards, nor does it appear -by said pretended petition that it has filed in the office of the clerk of the county court of Scott county any profile or map of any such survey or location.
‘ ‘ Sixth. The plaintiff has no right, power, or. auity under the law to condemn a strip of land two hun*17dred feet wide for a right of way for railroad purposes, or for any other purpose.
“ Seventh. These defendants further state that prior to the time of the issuance of the pretended notice or summons herein, and that prior to the delivery of the said pretended petition to the clerk of the circuit court of Scott county, Missouri, they had sold, conveyed and transferred the land described in said pretended petition in g’ood faith and for a valuable consideration to J. H. Crowder, L. B. Houck and G-iboney Houck, by deed duly signed, executed, acknowledged and delivered and recorded in the office of the recorder of deeds of said Scott county. Defendants further state that prior to the beginning and prior to the pretended institution of this suit in the circuit court of said Scott county the aforesaid deed had been duly filed for record in the office of the recorder of deeds of said Scott county. Defendants further state that long prior to the execution of the aforesaid deed they had entered into a contract with the said grantees in said deed fo'r the sale and conveyance of said real estate to- said grantees and that said deed was executed and delivered in pursuance of said contract for the sale of said land; and that the plaintiff herein had notice and knowledge, long prior to the execution of said deed, and long prior to the pretended beginning of this suit, of the existence of said contract of sale, and of the fact that these defendants had sold said property to the said grantees in said deed. So the defendants say that at the time of the pretended beginning of this suit they were not the owners of said property and had no title thereto, and did appear upon the record in the recorder’s office of said county as owners thereof or as having title thereto, but on the contrary the plaintiff herein had constructive notice of said sale and conveyance by the record thereof in said recorder’s office as well as actual notice and knowledge of said sale and conveyance.
*18“Eighth. Defendants further state that prior to the beginning of this pretended suit, and prior to the delivery of the plaintiff’s pretended petition to the clerk of said Scott Circuit Court and prior to the issuance of the pretended notice or summons herein and prior to the pretended service of the said pretended notice or summons on these defendants, the Cape Girardeau & Thebes Bridge Terminal Railroad Company, a corporation organized under the laws of the State of Missouri, for the purpose of constructing and maintaining a railroad in Scott county, Missouri, from Frensdorf Station on Houck’s Missouri & Arkansas railroad to the Missis-, sippi river, had bought and had acquired and had appropriated to the public use and for the purpose for which it was incorporated, the property described in the said pretended petition.
“Ninth. Defendants further state that the plaintiff, which is a corporation under the laws of the State of Illinois, had no right to construct and operate a railroad, nor to engage in the railroad business, in the State of Missouri, because such business is not expressly authorized in its charter or by any law of this State under which said corporation may come; and this proceeding by it to condemn property for the building of a railroad and its engaging in the railroad business in this State violates the plain provisions of section 1021 of the Revised Statutes of Missouri of 1899, and section 7 of article 12 of the Constitution of Missouri.
“Tenth. These defendants further state that the appropriation by the plaintiff of any part of the real estate mentioned in plaintiff’s pretended petition by the plaintiff herein, to any extent whatever, would not only interfere with the use of the same by the Cape Girardeau & Thebes Bridge Terminal Railroad Company for the purpose for which it has acquired and appropriated the same, but would utterly ruin and confiscate the same as the' property of said Cape Girardeau & Thebes Bridge Terminal Railroad Company; and even *19if the plaintiff has a right to condemn, which these defendants deny, the condemnation attempted by the plaintiff in this proceeding would and does violate the fifth subdivision of section 1075 and section 1272 of the Revised Statutes of Missouri of 1899.
“Eleventh. Defendants further show and state to the court that there is now, and has been since May 2, 1902, pending in the said circuit court of Scott county, Missouri, a suit wherein the .Cape Girardeau & Thebes Bridge Terminal Railroad Company is plaintiff, and the Southern Illinois & Missouri Bridge Company is defendant, the object of which suit is to permanently restrain and enjoin the plaintiffs herein from in any way interfering with said property, and from doing anything in or about said property tending to disturb the said Cape Girardeau & Thebes Bridge Terminal Railroad' in its sole and exclusive possession and use of said property; and that a temporary injunction of the said Scott Circuit Court issued in said cause, is now .and has been since May 3,1902, in full force and effect, and by said temporary injunction plaintiff herein, its agents and employees and all who may act in aid of them or either, of them, were and are now enjoined and restrained from interfering in any way with said Cape Girardeau & Thebes Bridge Terminal Railroad Company in its exclusive use, occupancy, and possession of said property, and particularly enjoined and restrained from prosecuting the very suit in which this motion is filed, and from taking any possession and from doing .anything under or by virtue of any order or proceeding in this suit to disturb said Cape Girardeau & Thebes Bridge Terminal Railroad Company, in its said exclusive use, occupancy and possession of said property; and that permitting plaintiff to further prosecute this suit or making any further order or judgment for them or in their behalf in this cause would be contrary to the terms of said injunction, contrary to the law, and would be giving sanction to violations of writs lawfully issued by *20the courts of the State and a countenancing of acts in violation of law and in contempt of the lawful writs and orders of the courts.
“Wherefore defendants pray that plaintiff’s petition be dismissed and that all orders, steps, and proceedings heretofore had or done in this cause be quashed and for naught held, and for all other proper relief. ’ ’
The cause came on for hearing, and the learned circuit court, as above stated, dismissed the case for the reason that the plaintiff bridge company did not have the right to condemn land in this State for its approaches and necessary terminal facilities to accomodate the railroad for which it proposed to furnish a bridge over the Mississippi river from Grays Point to Thebes, Illinois. This judgment we are asked to reverse.
On the hearing the plaintiff introduced and read in evidence an act of Congress, approved January 25, 1901, entitled, “An Act to authorize the construction of a bridge across the Mississippi river at or near Grays Point, Missouri. ’ ’
The first section thereof is as follows:
“Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled, That the Southern Illinois and Missouri Bridge Company, a corporation created and, organized under and by virtue of the laws of the State of Illinois, its successors and assigns, be, and the same are hereby authorized and empowered to erect, construct, maintain, and operate a bridge and approaches thereto over the Mississippi river from a point on the Mississippi river in Alexander county, in the State of Illinois, opposite the terminus of the Saint Louis Southwestern Railway, at or near Grays Point, in Scott county, in the State of Missouri, or from some other convenient point on said river in said Alexander county, Illinois, to some opposite point on said river in the State of Missouri, within the distance of three miles above or below the terminus *21of said railway. Said bridge shall be constructed to provide for the passage of railway trains, and, at the option of said corporation, its successors or assigns, may be so constructed as to provide for and be used for the passage of wagons and vehicles of all kinds, for the transit of animals, and for foot passengers, for such reasonable tolls as may be approved from time to time by the Secretary of War.” [U. S. Stat. at Large, 1899-1901, ch. 181, p. 741.]
Plaintiff also introduced in evidence its charter, ■of date December 28, 1900, certified by the Secretary ■of State of Illinois, whereby it appears that said plaintiff is a legally authorized corporation under the laws of Illinois under and in pursuance of an act of the Legislature of that State, entitled, “An Act concerning Corporations*” approved April 18, 1872, and “all acts .amendatory thereof. ’ ’
Section 2 of its articles of incorporation is in these words:
“The object for which said corporation is formed is to erect, construct, maintain, and operate a bridge and approaches thereto over the Mississippi river, from a point on the east bank of the Mississippi river, in the county of Alexander, in the State of Illinois, to a point ■opposite thereto' in the State of Missouri, which said bridge and approaches thereto, shall provide for the passage of railway trains, and, at the option of said •corporation, its successors and assigns, may be so constructed as to provide for and be used also for the passage of wagons, and vehicles of all kinds, for the transit of animals, and for foot passengers, for such reasonable tolls as may be approved from time to time by the Secretary of War.”
The plaintiff also read in evidence the following •certificate by the Secretary of State of Missouri:
“Whereas, the Southern Illinois and Missouri Bridge Company, incorporated under the laws of the State of Illinois, has filed in the office of the Secretary *22of State, duly authenticated evidence of its incorporation, as provided by law, and has, in all respects, complied with the requirements of law governing foreign private corporations.
“Now, therefore, I, Samuel B. Cook, Secretary of' State of the State of Missouri, in virtue and by authority of law, do hereby certify that said Southern Illinois and Missouri Bridge Company is from the date hereof duly authorized and licensed to do business in the State of Missouri for a term ending December 28, 1950, and is entitled to all the rights and privileges granted to foreign corporations under the laws of this State, and that, the amount of the capital stock of said corporation is fifty thousand dollars, and the amount of said capital stock represented in the State of Missouri is twenty-five thousand dollars.
“In testimony whereof,” etc.
The foregoing certificates and their legal effect, must furnish the basis of our opinion.
The right of eminent domain appertains to every independent government. It requires no constitutional recognition; it is an attribute of sovereignty. The provision found in the Constitutions of our various States providing for just compensation for private property taken or damaged for public use is a limitation only upon the exercise of the right.
"When the use is determined to be* a public one, the necessity or expediency of#appropriating any particular property is not a subject of judicial inquiry. The property may be appropriated by the Legislature, or, as in Missouri, the power of appropriating it may be conferred upon private corporations to be exercised by them in the execution of works in which the public is. interested. Property taken for toll bridges and ferries, is for a public use. They are public highways. [Arnold v. Bridge Co., 1 Duvall (Ky.) 372; Young v. Buckingham, 5 Ohio 485; Plecker v. Rhodes, 30 Graft. 795; State v. Maine, 27 Conn. 641, 646.]
*23These general principles are not questioned, but the insistence is that the plaintiff bridge company being a foreign corporation has no power to condemn lands in this State for its approaches and terminal grounds to accommodate'the several railroads converging at Grays Point.
It is unquestionably true that when a private cor-' poration, whether foreign or domestic, asserts the right to exercise the power of eminent domain, it must show that the right has been given it in express terms' or by necessary implication.
The articles of incorporation and the certificate of the corporate existence of the plaintiff disclose that the .object for which it was created a body corporate was, to construct, maintain and operate a bridge and approaches thereto over the Mississippi river from a point in-Alexander county, Illinois, to a point opposite thereto in this State, which bridge and its approaches shall provide for the passage of railway trains, and at its option for the passage of wagons and vehicles of all kinds and for the transit of animals and foot passengers.
That the Legislature may lawfully create the franchise of erecting a toll- bridge we have no doubt whatever.
It is as much an object of public concern as a turnpike road, or á railroad or other public highway — and a necessary incident to such a structure is the right to provide proper and suitable approaches and to lay rails thereon to adapt it to tire purpose for which it is to be built. But at the threshold of this discussion we are met with the assertion that this is a foreign corporation and that for two reasons it can not exercise the high prerogative power of eminent domain.
Now it is abundantly established in this court that there is nothing in our Constitution which prohibits the Legislature of this State from conferring upon a foreign corporation the right to condemn private property *24for a public use. [Gray v. Railroad, 81 Mo. 126; Railroad v. Lewright, 113 Mo. 660; State ex rel. Railroad v. Cook, 171 Mo. 348.] And such is the rule of decisions elsewhere. [In re Townsend, 39 N. Y. 171.]
In Lewright’s case, supra, it was said that it was evidently the intention of our Legislature to encourage foreign railroad corporations to extend their roads into and through this State and to place them upon an equal footing and confer on them the same rights that are conferred on domestic corporations of like character, and to the same effect is State ex rel. Railroad v. Cook, supra.
This fundamental proposition we do not understand to be denied by defendants. Their contention is that the plaintiff bridge company being a foreign corporation can have, first, no greater or other powers than is conferred upon it by the laws of Illinois, the-State of its creation; secondly, that whether it has the power to condemn approaches and terminal facilities by the laws of Illinois or not, it can not exercise these powers in this State unless our own laws permit it.
That this second proposition is true we have, no doubt whatever. The proposition, then, which first forces itself upon our attention is, conceding that the State of Missouri may constitutionally confer the power upon the plaintiff, the right to condemn and appropriate lands for its approaches and roadways, has it done so?
Without extending our inquiries to an earlier period we find that in the General Statutes of Missouri of 1865, sections 16, 17 and 18 of chapter 69, pages 370 and 371, authority was given for the formation of bridge companies for the purpose of constructing and maintaining bridges over streams of water or any part of such streams which may be within this State for public use for the crossing of persons or property. Among the objects required to be stated in the articles of incorporation was “the purposes for which such *25bridge is to be used, whether for railroads or ordinary travel, or both,” By section 17 express power was given to appropriate lands belonging to private persons upon proper compensation to be paid and ascertained as provided in chapter 73 of that revision. By section 18 power was given such bridge company to consolidate its franchises and property with that of any bridge company within this State or any other to be connected by said bridge; At that date it will be noted the act required the' articles of incorporation to specify the hind of bridge, and bridge companies were authorized to build railroad bridges.
In 1872 section 17 of said chapter was amended by inserting after the words “necessary to appropriate any lands of private persons or corporations,” the words'“for approaches, road, foot or wagon ways of said bridge company, ’ ’ and provided that the condemnation proceedings should be conducted as provided in chapter 66 of General Statutes of 1865 instead of chapter 73, as provided in the original section. Thus the statute remained until the revision of 1879, when sections 16,17 and 18 were amended and appear in that revision as sections 953, 954 and 955.
As amended section 953 authorized the formation of bridge companies “for the purpose of constructing and maintaining bridges over any of the streams of water, or any part of such streams, which may be within this State, for public use, for the crossing of persons or property,” and then instead of specifying what the articles of incorporation should contain, it adds the comprehensive words, “according tO' the provisions of this article. ’ ’ Those provisions were found in sections 926, 927, 928, 929 and 930. In the third subsection of section.929, corporations were authorized to be formed (in addition to the special provisions of 953) for the purpose of “constructing toll bridges.”
These sections remained unchanged in the revision of 1889 save that they were numbered 2803, 2804 and *262805, and are found in the same terms in the' revision of 1899, but numbered 1351, 1352 and 1353. So that for fifty years at least our laws have invited and encouraged the incorporation of bridge companies to construct bridges over the streams of water in this State, or partly therein, and under their authority bridges have been constructed over the Mississippi river. [Bridge Co. v. Ring, 58 Mo. 491; Bridge Co. v. Schaubacker, 49 Mo. 555.]
In the construction of these statutes and the various revisions it is insisted that the change made in 1879 by omitting from section 16 as it appeared in 1865 the provisions as to what the articles should contain and particularly the words “whether for railroad or ordinary travel, or both,” indicated a purpose on the part of the General Assembly to deny the right of incorporation of a company to construct and maintain a railroad bridge. In a word, the argument is that because the Legislature in revising chapter 69 of General Statutes of 1865, saw fit to prescribe certain general provisions as the form of the articles of incorporation and remitted the incorporators to the general provisions of the articles, in which they are found, in framing their articles of incorporation, instead of repeating them again in section 16 as originally enacted, it is contended that the general power to form companies to build “toll bridges” “for public use,’’ over any of the streams of this State, excludes “railroad toll bridges.” We are compelled to reject this interpretation of our statutes as too narrow and unwarranted by the history of this statute.
It will be observed that the power given in section 16 in the General Statutes of 1865 was to construct and maintain a bridge for public use.
The grant is general. There was no purpose or intention of enumerating the particular kinds of bridges that might be built, further than it should be for public use. The only reference to railroad bridges, is found *27in the direction as to the form of the articles and there the incorporators are required to designate the kind of toll bridge they propose to build; if “a railroad bridge,” it must have been so designated in the articles; if for “ordinary travel,” “so specify;” if for both, it must be stated in the articles; but nowhere in the statute is there to be found any restrictive words,, further than the structure must be for public use. Now when amended in 1879, the same unlimited power of selection of the kind of the bridge to bé constructed was left to the incorporators, and they are referred for the form of their articles to the general provisions of the chapter. But if we could bring ourselves to the view that the General Statutes of 1865 undertook to name the kind of bridge companies that might be incorporated and that the subsequent revision of 1879, instead of enumerating, used the generic term ‘ ‘ bridge, ’ ’ we would unhesitatingly say that instead of restricting the power the Legislature had evidently intended to enlarge it. The power is given, to incorporate, to construct and maintain “toll bridges.”
The argument that by omitting the words “whether for railroads” in the articles of incorporation, the Legislature intended to repeal the power to incorporate a company to construct a railroad toll bridge, would apply with equal force to the associated words ‘ ‘ ordinary travel’,’ and thus the statute would prove itself a felo de se” and utterly nugatory, a construction repugnant to all correct and accepted rules of construction. Our conclusion is that a railroad bridge is á bridge for public use within the meaning of section 1351, Revised. Statutes 1899.
But it is further contended that the changing of the words in section 17 of the Gener’al Statutes 1865, “to-the uses of said company, ” to a power of condemnation of private property “for approaches, road, foot or wagon ways of such bridge corporation” had the effect of depriving said companies after the said amendment of the *28right to acquire grounds for the railroads it was designed to accommodate over its bridge, and because railroad companies are by the act authorized to build their own bridges (sec. 1035, R. S. 1899), it is assumed that the right of bridge companies to build one bridge which may accommodate a large number of railroads converging at the point of its construction and to condemn land for its approaches and for the necessary switch yards and terminal facilities to enable it to serve all of its patrons, is taken away. We are not inclined to give a statute, designed, as we think this was, to facilitate the commerce of Missouri with her sister states, any such restricted construction.
The building of the Eads bridge at St. Louis, and the Hannibal and St. Joseph bridge at Kansas City, and other like structures, have contributed in a marvelous degree to the upbuilding of our great metropolitan cities and have proven of inestimable value to our own citizens. Each of these bridges has afforded accommodations and a means of entrance and exit for a large number of railroads. The Legislature deemed the acquisition of approaches, roads and wagon.ways necessary incidents of such structures. “Roads” as used in this statute, when the structure is designed for the passage of railroad trains, means railroads, because if only an ordinary toll bridge for wagons and foot passengers was intended, then the words “foot or wagon ways” would have fully expressed the purpose. The use of “road” in addition to “foot and wagon ways” was evidently designed to cover the requirements if a railroad bridge should be built, and the roads necessary to accommodate that character of transportation were railroads. As said in Linton v. Sharpsburg Bridge Co., 1 Grant’s Penn. Rep. 414, the necessary incidents of an authority expressly granted, need not' themselves be expressed and when an act ‘ authorizes the erection of a bridge, it authorizes the taking of land for abutments, when compensation is also provided, for, even though *29it be contained in no express terms,” which is bnt the statement of an old and long-established rule that a grant of power to accomplish any particular enterprise, and especially one of a public nature, carries with it, so far as the grantor’s power extends, an authority to do all that is necessary to accomplish the principal object. [Babcock v. Railroad, 50 Mass. 555.]
So that we are brought to the conclusion that when this bridge company made this application for commissioners to* assess the compensation and damages to defendants for these approaches and the necessary tracks to its bridge, the laws of this State expressly conferred upon bridge companies formed under our statutes, the right to condemn private property upon paying the just compensation therefor.
We next inquire, can the plaintiff company avail itself of those laws? By the Act of 1891 (Laws 1891, p. 75; sec. 1024, E. S. 1899), it is provided that, “Every corporation for pecuniary profit formed in any other State, Territory or country, before it shall be authorized or permitted to transact business in this State, or to continue business therein if already established, shall have and maintain a public office or place in this State for the transaction of its business, where legal service may be obtained upon it, and where proper books shall be kept to enable such corporation to comply with the constitutional and statutory provisions governing such corporation; and such corporations shall be subject to all the liabilities, restrictions and duties ivhich are or may be imposed upon corporations of like character organised under the general laws of this State, and shall have no other or greater potoers,” etc.
Section 1025 requires such foreign corporation to file in the office of the Secretary of State its charter or. articles of incorporation duly certified, etc.
It is further provided, that “upon compliance with the above provisions by said corporation, the Secretary of State shall give a certificate that said corporation has *30duly complied with the laws of this State, and is authorized to do business therein, stating the amount of its entire capital and the proportion thereof which is represented in Missouri; and such certificate shall be taken by all courts in this State as evidence that the said corporation is entitled to all the rights and benefits of this act, and such corporation shall enjoy those rights and benefits for the time set forth in its original charter, unless this shall be for a greater length of time than is contemplated by the laws of this State,” etc.
We have seen that the plaintiff company had filed its articles of incorporation in the office of the Secretary of State and had received its certificate of authority to do business in this State. To the extent that its charter required it to do a business in this State expressly authorized by its charter, to-wit, the construction and maintenance of a bridge over the Mississippi river, this act domesticating it in this State, expressly authorized and empowered it to exercise the rights and powers of like corporations, to-wit, bridge companies in this State, and among those powers we have already shown was that of appropriating lands of private persons or corporations for its road and terminal yards, approaches and abutments;
The language of section 1024, Revised Statutes 1899, is explicit that it “shall be subject to all the liabilities, restrictions and duties which are or may be imposed upon corporations of like character organized under the general laws of this State, and shall have no other or greater powers,” i. e., it shall have those of corporations of like character in this State.
This statute was first enacted in this State April 21, 1891. The quoted words, the interpretation of which we are now considering, are found in section 26 of the corporation act found in the Revised Statutes of Illinois of 1874, and the clause “and shall have no other or greater powers” had been construed by the Supreme Court of Illinois on two occasions prior to the enactment of our statute. In Barnes v. Suddard, 117 Ill. loc. cit. *31241, it was said: “What was intended by the Legislature in the enactment of this provision of the statute? The answer to the inquiry may be found in what was said in Stevens v. Pratt, 101 Ill. 217: ‘ The manifest .and only purpose was to produce uniformity in the powers, liabilities, duties and restrictions of foreign and domestic corporations of like character, and bring them all under the influence of the same law.’ Prom this it would seem that a foreign corporation doing business in this State, possesses the same but- no greater powers than a corporation organized under our statute. Indeed, the language of the last sentence of section 26, that foreign corporations shall have no greater powers than our domestic corporations, can imply nothing less than they are to have the same powers[Academy v. Sullivan, 116 Ill. 375; Trust Co. v. Railroad, 173 Ill. 439.] In our opinion the statute is susceptible of no other construction, and having adopted the Illinois statute we presumably intended to adopt the construction placed upon it when we appropriated it. In so far, then, as our own laws govern, the plaintiff finds ample authority in an express statute for its condemnation of the lands described for its abutments, approaches, road and terminal facilities.
It is axiomatic that, even if the State- of Illinois had conferred upon it express authority to condemn lands for such purposes in this State, that statute would carry no sanction or authority in this State, and without our consent it could not exercise that right within our borders. It is conceded that, notwithstanding the State of its creation and corporate abode did not grant it the power of appropriating, still it was entirely competent for this State to grant it that power, within her jurisdiction, and if we are right in our conclusion that such power has been expressly given it by this State, this would seem to be the end of the matter. No doubt whatever exists that as a general rule a foreign corporation has no extraterritorial existence as such, and can exer*32cise none of the rights conferred by its charter outside of the State creating it, except by the comity of the State in -which it essays to- act or do business. [Bank of Augusta v. Earle, 13 Peters 588; Railroad v. Koontz, 104 U. S. 12.]
It follows, of course, that foreign corporations are not entitled by their charters to exercise the right of eminent domain, but in the absence of constitutional prohibitions it is competent for the Legislatures of States in which they seek to do business by enabling acts to vest them with this right. [State ex rel. v. Cook, 171 Mo. 348; Railroad v. Lewright, 113 Mo. 660; Railroad v. Telegraph Co., 46 Ga. 43; Dodge v. Council Bluffs, 57 Iowa 560; Gray v. Railroad, 81 Mo. 126; Abbott v. Railroad, 145 Mass. 450; State ex rel. v. Railroad, 25 Neb. 162 and 163.]
But it is asserted that a corporation can not do in this State that which its charter does not authorize it to do in its home, because our own Constitution forbids it, and section 7 of article 12 is cited. That section provides that “no corporation shall engage in business other than that expressly authorized by its charter or the law under which it may have been or may hereafter be organized.”
Certainly it is not to be gainsaid that if the plaintiff company should attempt to run a mercantile business or a banking business in this State it could be ousted by quo warranto, but it is doing neither. Its certificate shows it was organized as a bridge company to build a bridge across the Mississippi river and all that it seeks to do in this State is to- procure abutments, approaches and roadways as terminals for its business as such bridge company, and it can not be said that it is endeavoring to do a business not authorized by its charter.
. Our brethren have considered at great length certain laws of the State of Illinois which were- not offered or read in evidence on the trial of this case in the cir*33cuit court, which they concede can not be considered by this court.
The courts of this State will not take judicial cognizance of the legislative acts or statutes of our sister States, or of foreign laws. Where they are relied on as affecting the rights of individuals or property they must be introduced in evidence at the trial. This has been the rule of decision since the first volume of our reported decisions. [Ober v. Pratte, 1 Mo. 80 (1836); Mooney v. Kennett, 19 Mo. 551; Morrissey v. Wiggins Ferry Co., 47 Mo. 521; Flato v. Mulhall, 72 Mo. 522.]
We must decline, therefore, to consider and construe the various statutes of Illinois which our brethren have referred to as showing a want of corporate power in the plaintiff to appropriate lands for its abutments and approaches.
In what condition does this leave'the plaintiff?
The general rule that a corporation can not exercise any powers in a State other than that of its creation, is subject to limitations.
Thus in Hitchcock v. The U. S. Bank of Pennsylvania, 7 Ala. 386, the facts were that the bank was chartered under the laws of Pennsylvania, and there was a, prohibition in its charter against its taking more than, six per cent interest on its loans or discounts. Hitchcock resided in Mobile, Alabama, and there received, the money and made his note to the bank, agreeing to-pay eight per cent interest. In a suit to forclose the; mortgage given to secure this note, the defendants asserted the mortgage was void because the laws of Pennsylvania gave the bank no power to loan money at eight per cent and that the law of the State of its incorporation must govern as to its charter powers. But the Supreme Court of Alabama held that a foreign corporation doing business in that State, and exercising its corporate powers by the comity of that State, must conform to its laws and the prohibition in its charter did not fol-. *34low it into Alabama, and as the rate was not usurious in the latter State the mortgage and loan were valid.
The - same doctrine was reiterated in Frazier v. Wilcox, 4 Robinson’s Rep. (Louisiana) 517, in which the Supreme Court of that State quoted the language of Bank of Augusta v. Earle, 13 Peters (U. S.) 519, that “a corporation must dwell in the place of its creation, and can not migrate to another sovereignty. But although it must live and have its being in that State only, yet it does not by any means follow that it will not be recognized in other places,; and its residence in one State creates no insuperable objection to its power of contracting in another. . . . Every power, however, of the description of which we are speaking, which a corporation exercises in another State, depends for its validity upon the laws of the sovereignty in which it is exercised; and a corporation can make no valid contract without their sanction, express or implied. ’ ’
The same ruling was made in Knox v. Bank of The United States, 26 Miss. 655, the court, through Judge Handy, saying the prohibition against interest exceeding six per cent related to Pennsylvania only. The bank had general power to make loans and if she makes contracts in other States not forbidden by their laws, they are valid.
So in this case the plaintiff produced a charter to build a bridge over the Mississippi river, one. end of which was to be in this State. Here is the general authority to build a bridge. It is at once obvious that under this Illinois charter, as such, no power was conferred to either purchase or condemn or hold real estate in this State unless our laws should permit it to do so, "but having the right to construct the bridge so far as Illinois could give it, it must depend upon our laws to .acquire its abutments, approaches and roadways in this State, and we have given it exactly the same powers to acquire the necessary land for that purpose, which our bridge companies have. The manner of acquiring it is *35governed by Missouri laws and to them it is responsible.
Armed as it is with a charter from the State of Illinois to build the specific bridge in question, and having the consent of the United States government in the form of an act of Congress, it must and will be presumed that it has 'the authority to build a bridge in Illinois, and the maxim “omnia, rite-esse presumuntur” applies, particularly as the contrary was not attempted to be shown by the defendants upon whom the burden rested. [7 Am. and Eng. Ency. of Law (2 Ed.), 703.] It follows that in our opinion the plaintiff was entitled to condemn the lands described in its petition for its approaches and necessary roadway, and that the circuit court erred in dismissing its petition.
The evidence leaves no doubt whatever that at the time of the filing of the petition the defendants were the record owners of the property sought to be condemned, and the subsequent alienation of the land sought to be condemned to other parties by the defendants did not render it incumbent on plaintiff to amend its petition, and bring in such subsequent purchasers, but if they desired to do so they should have moved the court for permission to plead, which they did not do. [Phipps v. Railroad, 58 Kan. 142.] Whatever rights the grantees acquired by such deeds were taken subject to the proceedings to condemn. [Plumer v. Boom Co., 49 Wis. 449; Drinkhouse v. Waterworks, 87 Cal. 253.]
The plaintiff having the right to condemn, and as the highly important nature of the work is such that it should not be unnecessarily .delayed, the judgment of the circuit court is reversed and the cause remanded with directions to the circuit court of Dunklin county to proceed at once to appoint three disinterested commissioners, who shall be freeholders, residents of Scott ■county, Missouri, to assess the damages which the defendants may severally sustain by reason of such appropriation and to require said commissioners to forth*36with return under oath their assessment of such damages to the clerk of the circuit court of Dunklin county as required by section 1266, Revised Statutes of Missouri 1899, and to take such other and further steps as. is required by the statutes in such cases made and provided for the vesting of such abutments, approaches, roadways and yards, in the plaintiff company.
Robinson, C. J., Marshall, and Burgess, JJ., com cur; Valliant and Brace, JJ., dissent, and express their views in a dissenting opinion by Judge Valliant; Fox, J., not having heard the argument, expresses' no opim ion.